UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 4/30/12 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Municipal Bond Opportunity Fund ANNUAL REPORT April 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 32 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 45 Information About the Renewal of the Fund’s Management Agreement 50 Board Members Information 52 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Municipal Bond Opportunity Fund, covering the 12-month period from May 1, 2011, through April 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds continued to benefit from positive supply-and-demand factors during the reporting period, enabling them to avoid some of the volatility affecting their taxable fixed-income counterparts.The supply of newly issued tax-exempt bonds remained muted when issuers responded to political pressure by reducing spending and borrowing, while demand remained robust from individual and institutional investors seeking competitive after-tax yields in a low interest-rate environment. Consequently, municipal bonds produced higher after-tax returns, on average, than most other fixed-income market sectors for the reporting period. Our economic forecast calls for near-trend growth over the remainder of 2012, and we expect the United States to continue to post better economic data than most of the rest of the developed world. An aggressively accommodative monetary policy, pent-up demand in several industry groups and gradual improvement in housing prices appear likely to balance risks stemming from the ongoing European debt crisis and volatile energy prices. As always, we encourage you to talk with your financial adviser about how these developments may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2011, through April 30, 2012, as provided by Daniel Rabasco and Mountaga Aw, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2012, the Class A, Class C and Class Z shares of Dreyfus Municipal Bond Opportunity Fund produced total returns of 12.45%, 11.59% and 12.51%, respectively. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, achieved a total return of 11.36% for the same period. 2 Falling long-term interest rates and favorable supply-and-demand factors fueled strong performance among municipal bonds over the reporting period.The fund produced higher returns than its benchmark, primarily due to overweighted exposure to revenue-backed bonds. As a side note, Daniel Rabasco has served as a primary portfolio manager of the fund since February 2012. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest-rate forecasting.We select municipal bonds using fundamental analysis to estimate the relative value of various sectors and securities, and to exploit pricing inefficiencies in the municipal bond market. In addition, we trade among the market’s various sectors — such as the pre-refunded, general obligation and revenue sectors — based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Municipal Bonds Rallied as Economic Concerns Eased The reporting period began amid deteriorating investor sentiment as U.S. economic data proved disappointing, and investors reacted cautiously to a contentious political debate regarding U.S. government spending and borrowing. In addition, Greece appeared headed for default on its sovereign debt, and the crisis threatened other European nations. These worries intensified over the summer of 2011, culminating in the downgrade of one agency’s credit-rating of long-term U.S. government debt. Investors responded by flocking to traditional safe havens, driving long-term interest rates lower. Better macroeconomic news cheered investors in the fall, and they responded by reaching for higher levels of income from riskier market sectors and credit-rating tiers.As a result, lower rated municipal bonds that had been punished during the downturn led the market rebound, while higher quality bonds generally lagged market averages.Although stronger economic growth typically would support higher interest rates, longer term interest rates remained low due to Operation Twist, a stimulative program from the Federal Reserve Board (the “Fed”) involving massive purchases of long-term U.S.Treasury securities. Positive supply-and-demand forces also buoyed municipal bond prices. New issuance volumes fell sharply in 2011 after a flood of new supply in late 2010, and political pressure subsequently led to austerity programs and reduced borrowing for capital projects. Meanwhile, demand remained robust from individual and institutional investors. From a credit quality perspective, tax receipts for most states have trended upwards, and many have cut spending, helping to ease fiscal concerns. Credit Selection Strategy Supported Relative Performance Our credit selection strategy proved effective in identifying undervalued areas of the market. Overweighted exposure to revenue-backed bonds, and an underweighted position in general obligation bonds, buoyed relative performance when investors reached for higher yields. More specifically, the fund benefited from securities that we deemed to be attractively valued, such as those with credit ratings toward the lower end of the investment-grade spectrum, which gained value as investor sentiment improved. The fund also benefited from a relatively long average duration, which enabled it to participate more fully in market 4 rallies. We generally focused on bonds with maturities in the 15- to 20-year range, which provided most of the yield of longer term securities but with less volatility. On the other hand, the fund’s relative performance was undermined to a degree by overweighted exposure to escrowed bonds and bonds issued on behalf of municipal water facilities. Prepared for a Changing Market Environment We have been encouraged by recently improved data, but the U.S. economy remains vulnerable to unexpected shocks and uncertainty regarding Fed policy. In addition, higher yielding bonds have become more richly valued after recent rallies. Consequently, we have placed greater emphasis on high-quality bonds backed by revenues from essential municipal services, and we intend to reduce the fund’s sensitivity to interest-rate risks by trimming its holdings of bonds with early redemption provisions that could be exercised over the next several years. In our judgment, these are prudent strategies as economic conditions continue to evolve. May 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 29, 2012, at which time it was terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A and Class C shares of Dreyfus Municipal Bond Opportunity Fund on 4/30/02 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A and Class C shares. Performance for Class Z shares will vary from the performance of Class A and Class C shares shown above due to differences in charges and expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/12 Inception From Date 1
